           Case 8:19-cv-02105-DOC-ADS Document 41 Filed 11/15/19 Page 1 of 4 Page ID #:271



                     1   MORGAN, LEWIS & BOCKIUS LLP
                         David L. Schrader, Bar No. 149638
                     2
                         david.schrader@morganlewis.com
                     3   Jahmy S. Graham, Bar No. 300880
                         jahmy.graham@morganlewis.com
                     4   300 South Grand Avenue
                         Twenty-Second Floor
                     5   Los Angeles, CA 90071-3132
                     6   Tel: +1.213.612.2500
                         Fax: +1.213.612.2501
                     7
                         Attorneys for Non-Party As Amicus Curiae,
                     8   CALIFORNIA STATE CONFERENCE OF
                         THE NATIONAL ASSOCIATION FOR THE
                     9   ADVANCEMENT OF COLORED PEOPLE
                    10
                                                UNITED STATES DISTRICT COURT
                    11
                                              CENTRAL DISTRICT OF CALIFORNIA
                    12
                                                           SOUTHERN DIVISION
                    13

                    14

                    15   JANE DOE, et al.,                          Case No. 8:19-CV-02105 DOC (ADS)
                    16                       Plaintiffs,            NOTICE OF MOTION AND
                    17                                              MOTION FOR LEAVE TO FILE
                                    vs.                             AMICUS BRIEF ON BEHALF OF
                    18                                              CALIFORNIA STATE
                         XAVIER BECERRA, et al.,                    CONFERENCE OF THE
                    19                                              NATIONAL ASSOCIATION FOR
                                             Defendants.            THE ADVANCEMENT OF
                    20
                                                                    COLORED PEOPLE IN SUPPORT
                    21                                              OF MOTION FOR PRELIMINARY
                                                                    INJUNCTION; MEMORANDUM
                    22                                              OF POINTS AND AUTHORITIES
                                                                    IN SUPPORT THEREOF
                    23
                                                                    Date:     December 9, 2019
                    24
                                                                    Time:     8:30 a.m.
                    25                                              Place:    Courtroom 9D
                    26

                    27

                    28
MORGAN, LEWIS &
 BOCKIUS LLP                                                                 NOTICE OF MOTION AND MOTION FOR
 ATTORNEYS AT LAW
   LOS ANGELES
                                                                                    LEAVE TO FILE AMICUS BRIEF
                                                                                                   8:19-CV-02105
           Case 8:19-cv-02105-DOC-ADS Document 41 Filed 11/15/19 Page 2 of 4 Page ID #:272



                     1   TO THE COURT AND TO ALL PARTIES AND COUNSEL OF RECORD:
                     2         PLEASE TAKE NOTICE THAT on December 9, 2019, or as soon
                     3   thereafter as the matter may be heard, in Courtroom 9D, United States District
                     4   Court, 411 West Fourth Street, Santa Ana, California, the California State
                     5   Conference of the National Association for the Advancement of Colored People
                     6   (“California NAACP”) will and hereby does move the Court for leave to file an
                     7   amicus brief in support of Plaintiffs’ Motion for Preliminary Injunction. The
                     8   amicus brief is attached hereto as Exhibit A. This Motion is made on grounds that
                     9   this Court has inherent authority to allow participation of amicus curiae, and
                    10   participation by California NAACP will be helpful and desirable, because it will
                    11   facilitate a more complete understanding of the issues before the Court.
                    12
                         Dated: November 15, 2019                   MORGAN, LEWIS & BOCKIUS LLP
                    13                                              David L. Schrader
                    14                                              Jahmy S. Graham
                    15

                    16                                              By /s/ David L. Schrader
                                                                       David L. Schrader
                    17                                                 Attorneys for Non-Party As Amicus
                    18
                                                                       Curiae CALIFORNIA STATE
                                                                       CONFERENCE OF THE
                    19                                                 NATIONAL ASSOCIATION FOR
                                                                       THE ADVANCEMENT OF
                    20                                                 COLORED PEOPLE
                    21
                               ]
                    22

                    23

                    24

                    25

                    26

                    27

                    28
MORGAN, LEWIS &
 BOCKIUS LLP                                                                 NOTICE OF MOTION AND MOTION FOR
 ATTORNEYS AT LAW
   LOS ANGELES
                                                                2                   LEAVE TO FILE AMICUS BRIEF
                                                                                                   8:19-CV-02105
           Case 8:19-cv-02105-DOC-ADS Document 41 Filed 11/15/19 Page 3 of 4 Page ID #:273



                     1                MEMORANDUM OF POINTS AND AUTHORITIES
                     2         “District courts frequently welcome amicus briefs from nonparties
                     3   concerning legal issues that have potential ramifications beyond the parties directly
                     4   involved or if the amicus has ‘unique information or perspective that can help the
                     5   court beyond the help that the lawyers for the parties are able to provide.’” Safari
                     6   Club Intern. v. Harris, No. 2:14-cv-01856-GEB-AC, 2015 WL 1255491, at *1
                     7   (E.D. Cal. Jan. 14, 2015); accord Missouri v. Harris, No. 2:14-cv-00341-KJMKJN,
                     8   2014 WL 2987284, at *2 (E.D. Cal. Jul. 1, 2014) (“An amicus brief should
                     9   normally be allowed when, among other considerations, the amicus has unique
                    10   information or perspective that can help the court beyond the help that the lawyers
                    11   for the parties are able to provide.”) (internal citation omitted).
                    12         The issues before this Court on the pending Motion for Preliminary
                    13   Injunction have wide ramifications, and the perspective of the California NAACP
                    14   on these issues should properly be considered by the Court. Specifically, the
                    15   California NAACP is interested in the matter before this Court because the
                    16   proposed law being challenged in this lawsuit (California Assembly Bill 290 (“AB
                    17   290”)), if enacted, will disproportionately impact the minority citizens in California
                    18   who need and receive kidney dialysis treatment. As part of the pending motion for
                    19   preliminary injunction, the Court is being asked to consider whether AB 290 will
                    20   cause immediate, irreparable harm and whether the equities and public interest
                    21   favor an injunction. The California NAACP respectfully requests that it be
                    22   permitted to file the attached amicus brief so that the voices of those who will be
                    23   hurt most by this proposed law may be heard and considered by the Court.
                    24

                    25

                    26

                    27

                    28
MORGAN, LEWIS &
 BOCKIUS LLP                                                                    NOTICE OF MOTION AND MOTION FOR
 ATTORNEYS AT LAW
   LOS ANGELES
                                                                  1                    LEAVE TO FILE AMICUS BRIEF
                                                                                                      8:19-CV-02105
           Case 8:19-cv-02105-DOC-ADS Document 41 Filed 11/15/19 Page 4 of 4 Page ID #:274



                     1   Dated: November 15, 2019       MORGAN, LEWIS & BOCKIUS LLP
                                                        David L. Schrader
                     2                                  Jahmy S. Graham
                     3

                     4
                                                        By /s/ David L. Schrader
                     5                                     David L. Schrader
                                                           Attorneys for Non-Party As Amicus
                     6                                     Curiae CALIFORNIA STATE
                     7
                                                           CONFERENCE OF THE
                                                           NATIONAL ASSOCIATION FOR
                     8                                     THE ADVANCEMENT OF
                                                           COLORED PEOPLE
                     9
                    10

                    11

                    12

                    13

                    14

                    15

                    16

                    17

                    18

                    19
                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
MORGAN, LEWIS &
 BOCKIUS LLP                                                    NOTICE OF MOTION AND MOTION FOR
 ATTORNEYS AT LAW
   LOS ANGELES
                                                    2                  LEAVE TO FILE AMICUS BRIEF
                                                                                      8:19-CV-02105
